Case 18-22439-GLT   Doc 61    Filed 08/27/20 Entered 08/27/20 12:16:58 Desc Main
                             Document      Page 1 of 11               FILED
                                                                      08/27/2020 11:23 AM
                                                                      CLERK
                                                                      U.S. BANKRUPTCY
                                                                      COURT - WDPA
Case 18-22439-GLT   Doc 61    Filed 08/27/20 Entered 08/27/20 12:16:58   Desc Main
                             Document      Page 2 of 11
Case 18-22439-GLT   Doc 61    Filed 08/27/20 Entered 08/27/20 12:16:58   Desc Main
                             Document      Page 3 of 11
Case 18-22439-GLT   Doc 61    Filed 08/27/20 Entered 08/27/20 12:16:58   Desc Main
                             Document      Page 4 of 11
Case 18-22439-GLT   Doc 61    Filed 08/27/20 Entered 08/27/20 12:16:58   Desc Main
                             Document      Page 5 of 11
Case 18-22439-GLT   Doc 61    Filed 08/27/20 Entered 08/27/20 12:16:58   Desc Main
                             Document      Page 6 of 11
Case 18-22439-GLT   Doc 61    Filed 08/27/20 Entered 08/27/20 12:16:58   Desc Main
                             Document      Page 7 of 11
Case 18-22439-GLT   Doc 61    Filed 08/27/20 Entered 08/27/20 12:16:58   Desc Main
                             Document      Page 8 of 11
Case 18-22439-GLT   Doc 61    Filed 08/27/20 Entered 08/27/20 12:16:58   Desc Main
                             Document      Page 9 of 11
Case 18-22439-GLT   Doc 61    Filed 08/27/20 Entered 08/27/20 12:16:58   Desc Main
                             Document     Page 10 of 11
Case 18-22439-GLT   Doc 61    Filed 08/27/20 Entered 08/27/20 12:16:58   Desc Main
                             Document     Page 11 of 11
